DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuister et al. [US 2012/0244319 A1].

Regarding claim 1, Wuister et al. discloses a nanoimprint mold (Figs. 6d and 7e items 50 or 70), comprising: 
a base substrate (50 or 70), the base substrate comprising a main area (58 or 74) and a secondary area (56 or 72) surrounding the main area (as shown in Figs. 6a-6h and 7a-7e); 
wherein the main area comprises a molding structure, and the molding structure comprises a plurality of first concave portions and a plurality of first convex portions (58 or 74), the secondary area comprises a grating structure, the grating structure comprises a plurality of second concave portions and a plurality of second convex portions (56 or 72, see also Figs. 6a-6h and 7a-7e), and 
a height of at least one of the plurality of second convex portions is larger than a height of at least one of the plurality of first convex portions, and a top surface of the at least one of the plurality of second convex portions is higher than a top surface of the at least one of the plurality of first convex portions (as shown in Figs. 6d and 7e with items 60 or 76 being added to the secondary area 56 or 72).

Regarding claim 2, 3, 10 and 11, Wuister et al. discloses wherein the height of at least one of the plurality of second convex portions is in a range of about 160 nm to about 420 nm, wherein the height of at least one of the plurality of first convex portions is in a range of about 120 nm to about 200 nm and/or a width of the grating structure is in a range of about 0.5 µm to about 1.5 µm (paragraph [0048]).

Regarding claims 12, and 14-21, Wuister et al. discloses a method of manufacturing a nanoimprint mold (as shown in Figs. 6a-6h and 7a-7e), comprising: 
forming a metal layer (52) on a base substrate (50), the base substrate comprising a main area (58) and a secondary area (56); 
forming a layer of first photoresist (54) on the metal layer (52); 
forming a grating pattern of the first photoresist in the secondary area by an electron beam direct writing method (paragraph [0067]); 
etching the metal layer through the grating pattern of the first photoresist to form a grating pattern of the metal layer in the secondary area (as shown in Figs.6c); 
forming a layer of second photoresist on the exposed base substrate and the grating pattern of the metal layer (as shown 6e-6h or 7b-7e); 
forming a grating pattern of the second photoresist on the base substrate and the grating pattern of the metal layer by an electron beam direct writing method (as shown 6e-6h or 7b-7e); 
etching the base substrate through the grating pattern of the second photoresist (as shown 6e-6h or 7b-7e); and 
removing the grating pattern of the second photoresist to form a molding structure in the main area and a grating structure in the secondary area (as shown 6e-6h or 7b-7e); 
wherein the molding structure comprises a plurality of first concave portions and a plurality of first convex portions, the grating structure comprises a plurality of second concave portions and a plurality of second convex portions, a height of at least one of the plurality of second convex portions is larger than a height of at least one of the plurality of first convex portions, and a top surface of the at least one of the plurality of second convex portions is higher than a top surface of the at least one of the plurality of first convex portions (as shown in Figs. 6d and 7e with items 60 or 76 being added to the secondary area 56 or 72).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wuister et al. in view of Nakamura et al. [US 2007/0176320 A1].

Regarding claims 5-9 and 13, Wuister et al. discloses the nanoimprint mold / the method of manufacturing the nanoimprint mold, as applied above, wherein multiple different materials are usable to make the nanoimprint mold and the top portion of the second portion (paragraphs [0086]-[0087]).

Wuister et al. does not explicitly teach wherein each of the plurality of second convex portions comprises a bottom portion and a top portion, the top portion and the bottom portion being made of different materials, and the bottom portion of each of the plurality of second convex portions, the base substrate, and the plurality of first convex portions are made of a same material, wherein the bottom portion of each of the plurality of second convex portions, the base substrate, and the plurality of first convex portions are made of a first metal, a first inorganic material, or a first polymer, wherein the first metal is Ni; the first inorganic material is Si, quartz, or glass; and the first polymer is polydimethylsiloxane, wherein the top portion of each of the plurality of second convex portions is made of a second metal or a second inorganic material, wherein the second metal is Mo or Ti, and the second inorganic material is SiNx or SiOx.
However, Nakamura et al. discloses wherein each of the plurality of second convex portions comprises a bottom portion and a top portion, the top portion and the bottom portion being made of different materials, and the bottom portion of each of the plurality of second convex portions, the base substrate, and the plurality of first convex portions are made of a same material, wherein the bottom portion of each of the plurality of second convex portions, the base substrate, and the plurality of first convex portions are made of a first metal, a first inorganic material, or a first polymer, wherein the first metal is Ni; the first inorganic material is Si, quartz, or glass; and the first polymer is polydimethylsiloxane, wherein the top portion of each of the plurality of second convex portions is made of a second metal or a second inorganic material, wherein the second metal is Mo or Ti, and the second inorganic material is SiNx or SiOx (paragraphs[ 0070]-[0074]).
Therefore, it would have been obvious to one of ordinary skill in the art to provide multiple different materials for the nanoimprint mold and the top portion of the second portion, as taught by Nakamura et al. in the system of Wuister et al. because such a modification provides a suitable alternative configuration of an imprint mold for producing minute structures in imprint lithography (paragraphs [0016] of Nakamura et al.).

Response to Arguments

Applicant’s arguments with respect to claims 1-3 and 5-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882